Citation Nr: 1541003	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

2. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1962 to June 1965 and from April 1967 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's right and left knee chondromalacia patella manifests with pain, loss of range of motion to no less than 110 degrees flexion, and no objective evidence of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260 (2014).

2. The criteria for an evaluation in excess of 10 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran is currently assigned separate 10 percent ratings for chondromalacia patella of each knee under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

A 10 percent rating is for application under Diagnostic Code 5257 where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is for application where there is moderate recurrent subluxation or lateral instability and a 30 percent rating is for application where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In his February 2010 notice of disagreement, the Veteran contended his ratings should be higher as he is in constant pain and has difficulty ambulating.  In August 2010 he stated that he has great difficulty walking and sitting and said both knees are unstable to the point that he can hardly stand.

However, the Board finds that the evidence does not support a higher rating under Diagnostic Code 5257.  

On VA examination in October 2009 the Veteran reported pain, stiffness, weakness, and weekly locking episodes in his knees but denied giving way, instability, decreased speed of joint motion, and episodes of dislocation or subluxation.  He reported he is able to stand for 15 to 30 minutes and walk a quarter of a mile.  He reported occasional use of a cane.  The examiner noted he had an antalgic gait with poor propulsion.  On examination, the examiner found crepitus, tenderness, pain at rest, weakness, and guarding of movement in both knees.  There was no instability or patellar or meniscus abnormality.  

The Veteran underwent another VA examination in April 2015.  He reported he is unable to walk more than 15 to 20 minutes and has problems standing after sitting for more than 20 minutes.  He reported he uses a handicap cart when shopping for groceries and does not take the stairs.  He reported flare ups of pain in his knees after sitting for more than 20 minutes and standing or walking more than 30 minutes.  He reported occasional use of a cane.  The examiner noted no history of recurrent subluxation or lateral instability.  On joint stability testing, anterior, posterior, medial, and lateral instability were all normal.

The Board gives significant probative weight to the objective findings on examination, which do not support recurrent subluxation or lateral instability of at least a moderate degree such that a higher rating is warranted.  Instead, both the 2009 and 2015 VA examiners found no instability on examination.  The Board acknowledges the Veteran's August 2010 lay statement in which he reported instability in his knees.  However, the Board notes that the VA examiners have the expertise to identify subluxation/lateral instability of the knee, and the objective testing does not support that the Veteran has either to at least a moderate degree.

The Board does acknowledge the Veteran's other complaints, including pain.  However, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board finds that the functional loss caused by the Veteran's reports of pain, including after extended sitting, standing, and walking, is already contemplated by the 10 percent ratings assigned.

The Board has also considered whether the Veteran is entitled to separate ratings for loss of range of motion.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C F R § 4 40, Johnston v. Brown, 10 Vet App 80 85 (1997).

On range of motion testing at his October 2009 VA examination, the Veteran's left knee had normal extension and flexion to 110 degrees and his right knee had extension to -5 degrees and flexion to 120 degrees.  On range of motion testing at his April 2015 VA examination, his extension was normal and his flexion to 110 degrees on both knees.  There was pain with motion and weight bearing.  He had no additional loss of range of motion on repetitive use testing.  He did have pain, fatigue, lack of endurance, and incoordination.  The Veteran reported the same symptoms during a flare-up, and the examiner did not note they would cause additional loss of range of motion.  

The Veteran himself has not contended he has greater loss of range of motion than shown at his VA examinations.  As the evidence thus shows no limitation of extension and limitation of flexion to no less than 110 degrees, the Board finds the Veteran is not entitled to a rating for loss of range of motion.  While the Board acknowledges the evidence shows the Veteran has pain on motion, such pain does not additionally limit the motion of either knee such that the Veteran meets the criteria for a rating under Diagnostic Code 5260.  The VA examinations described above have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss from repetition. Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limited range of motion, instability, and arthritis are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2009 and April 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for left knee chondromalacia patella is denied.

A rating in excess of 10 percent for right knee chondromalacia patella is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


